ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-05-10_ORD_01_NA_02_FR.txt. 190

OPINION DISSIDENTE DE M. SCHWEBEL

[Traduction]

J'ai voté en faveur du rejet, par la Cour, de la demande des Etats-Unis
tendant à débouter le Nicaragua pour des motifs ayant trait à la compé-
tence. J’ai appuyé l’indication par la Cour de trois mesures conservatoires,
celles qui prévoient :

— que les Etats-Unis ne limitent pas l’accès aux ports nicaraguayens, en
particulier en posant des mines ;

— que les Etats-Unis et le Nicaragua veillent tous deux à ce qu'aucune
mesure ne soit prise qui puisse aggraver ou étendre le différend soumis à
la Cour :

— queles Etats-Unis et le Nicaragua veillent chacun à ce qu'aucune mesure
ne soit prise qui puisse porter atteinte au droit de l’autre touchant toute
décision que la Cour pourrait rendre.

En revanche, je suis en total désaccord avec une quatrième mesure
conservatoire, faisant l’objet du paragraphe B 2 du dispositif de l’ordon-
nance, qui dispose :

« Que le droit à la souveraineté et à l'indépendance politique que
possède la République du Nicaragua, comme tout autre Etat de la
région et du monde, soit pleinement respecté et ne soit compromis
d'aucune manière par des activités militaires et paramilitaires qui sont
interdites par les principes du droit international... »

Selon moi, l’insistance mise dans ce paragraphe sur les droits du Nicaragua
— alors que le Nicaragua lui-même est accusé de violer l'intégrité territo-
riale et l'indépendance politique de ses voisins — ne se justifie pas. Pis, elle
est contraire aux principes de l'égalité des Etats et de la sécurité collective,
principes suprémes du droit international contemporain, que la Cour,
organe judiciaire principal des Nations Unies, a obligation de maintenir.

J. L’ORDONNANCE NE COMPORTE AUCUNE INJONCTION RELATIVE
AUX VIOLATIONS DU DROIT INTERNATIONAL QUI SERAIENT COMMISES
PAR LE NICARAGUA

A. Considérations de fait

Dans sa requéte introductive d’instance, le Nicaragua a porté de graves
accusations contre les Etats-Unis, en soutenant essentiellement que ceux-
ci :

25
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 191

« font usage de la force militaire contre le Nicaragua et interviennent
dans ses affaires intérieures en violation de sa souveraineté, de son
intégrité territoriale et de son indépendance politique ainsi que des
principes les plus fondamentaux et les plus universellement reconnus
du droit international ».

Le Nicaragua accuse notamment les Etats-Unis d’avoir créé, formé,
financé, approvisionné et dirigé une « armée » de « mercenaires » qui
attaque des objectifs humains et économiques à l’intérieur du Nicaragua.

En réponse à la requête du Nicaragua et à la demande en indication de
mesures conservatoires qui l’accompagnait, les Etats-Unis ont contesté la
compétence de la Cour. L’agent des Etats-Unis a déclaré que, vu l'absence
de juridiction, les Etats-Unis n’entendaient pas entrer dans un débat sur les
faits allégués par le Nicaragua, mais, a-t-il souligné, « les Etats-Unis n’ont
admis aucun [desdits] faits ». Néanmoins, durant la procédure orale, et
dans des pièces qu’ils ont soumises, les Etats-Unis ont formulé contre le
Nicaragua des accusations qui ne sont pas moins graves que celles du
Nicaragua contre les Etats-Unis. Ils ont d’autre part fait état des accusa-
tions semblables présentées non seulement par les Etats-Unis, mais aussi
par les Gouvernements du Costa Rica, d’El Salvador et du Honduras. En
outre, toutes les pièces produites par le Nicaragua lui-même à l’appui de sa
requête et de sa demande reprennent en substance, et sur bien des points,
les mêmes allégations contre le Nicaragua émanant de sources américaines
et d’autres sources.

Quelques illustrations tirées des exposés des conseils des Etats-Unis
permettront de mieux comprendre la situation. Citant « l’un des docu-
ments dont le Nicaragua s’est servi pour protester de son innocence »,
l'agent des Etats-Unis a donné lecture du passage suivant du rapport du
13 mai 1983 du Permanent Select Committee on Intelligence de la chambre
des représentants des Etats-Unis (pièce X du Nicaragua, onglet 1) :

& [Clontrairement aux dénégations répétées des représentants du
Nicaragua, ce pays s’est engagé à fond dans une aide à l'insurrection
salvadorienne … Ce n’est pas un appui populaire qui soutient les
insurgés … cette insurrection dépend pour son existence même —
armes, munitions, financement, moyens logistiques et installations de
commandement et de contrôle — du Nicaragua et de Cuba. Cette
contribution cubano-nicaraguayenne à l’insurrection salvadorienne
dure depuis longtemps ... Elle a fourni — par terre, par air et par mer —
la grande masse du matériel militaire et de l’appui reçus par les
insurgés. »

Un conseil des Etats-Unis a également déclaré :

« Le nouveau Gouvernement du Nicaragua ... a rapidement dévié
de son engagement initial de reconstruire la société de son pays sur
une base pluraliste et démocratique. Au contraire, il a adopté une
politique intérieure de plus en plus autoritaire. I] a immédiatement
entrepris un renforcement massif de ses forces militaires, sans précé-
dent dans la région...

26
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 192

Le Nicaragua s’est aussi trouvé mêlé de très près à des insurrections
dans des pays voisins, dans le cadre de sa politique de « promotion
active de la « révolution sans frontière » dans toute l'Amérique cen-
trale ». Cette citation se trouve dans la pièce V du Nicaragua, on-
glet 10, pages 5 et 6.

Les résultats ont été une tragédie pour toute l'Amérique cen-
trale...

Bien que le Nicaragua ait consacré ses plus grands efforts au soutien
de la guérilla au Salvador, il a également suscité la guérilla et la
violence dans d’autres pays d'Amérique centrale. Le Costa Rica, le
Honduras et le Guatemala en ont tous subi les effets.

Simultanément, les forces armées du Nicaragua ont lancé des atta-
ques armées directes à travers ses frontières. Le Honduras a protesté a
maintes reprises contre les incursions armées dans son territoire et ses
eaux territoriales, qui se sont traduites par la perte de vies hondu-
riennes et la destruction de biens. Le Costa Rica a également protesté
contre les incursions militaires du Nicaragua, les bombardements de
ses postes frontiéres et la capture de bateaux de péche dans ses eaux
territoriales...

Le renforcement du soutien apporté par le Nicaragua à de telles
activités a conduit ses voisins à se tourner vers les Etats-Unis pour
obtenir une aide destinée à assurer leur sécurité. La menace commune
que représentait le Nicaragua pour les autres pays d'Amérique cen-
trale a conduit dans le même temps à resserrer la coopération entre ces
pays dans le cadre de mesures d’autodéfense collective.

Le Nicaragua lui-même n’a pas été à l’abri de la violence qui se
propageait dans toute la région. L’incapacité, à ce jour, du Gouver-
nement du Nicaragua à tenir ses promesses initiales de pluralisme,
de démocratie et de justice a provoqué un développement de l’oppo-
sition politique intérieure. Ce gouvernement a été accusé par ses
propres anciens collaborateurs d’avoir trahi les promesses de la révo-
lution...

Réagissant à cette évolution politique, de nombreux Nicara-
guayens, parmi lesquels les dirigeants de la révolution de 1979 et
d’anciens membres importants du gouvernement sandiniste lui-
même, sont passés depuis 1980 à opposition armée pour réaliser les
objectifs initiaux de la révolution...

Le Nicaragua a accusé d’autres pays de fomenter et de souternir les
mouvements d'opposition à l’intérieur de son propre territoire. Mais
de même qu’on ne peut pas prétendre que la violence au Salvador ou
dans les pays voisins soit exclusivement le résultat d’une agression du
Nicaragua et de Cuba, le Gouvernement du Nicaragua ne peut pas
soutenir que son opposition armée représente exclusivement une
émanation de forces extérieures. »

Pour devancer apparemment ces accusations, les conseils du Nicaragua
ont déposé une déclaration sous serment de Miguel d’Escoto Brockmann,

27
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 193

ministre des affaires étrangères de la République du Nicaragua, qu'ils
ont commentée assez longuement devant la Cour. Dans cette déclaration
on peut lire :

« Je n’ignore pas les allégations du Gouvernement des Etats-Unis
suivant lesquelles mon gouvernement enverrait des armes, des muni-
tions, du matériel de communication et des fournitures médicales à
des rebelles qui se livrent à une guerre civile contre le Gouvernement
d’El Salvador. Ces allégations sont fausses et ne sont qu’un prétexte
destiné à permettre aux Etats-Unis de poursuivre leurs activités mili-
taires et paramilitaires illicites contre le Nicaragua afin d’en renverser
le gouvernement. La vérité est que mon gouvernement ne se livre pas,
ni ne s’est livré, à la fourniture d’armes et d’autres approvisionne-
ments à l’une quelconque des factions participant à la guerre civile au
Salvador. »

La déclaration affirme en outre que, touchant « les fausses accusations
portées contre le Nicaragua par le Gouvernement des Etats-Unis » au sujet
d’un trafic d'armes illicite en Amérique centrale :

« Il est intéressant de noter que le Gouvernement des Etats-Unis
est seul à formuler ces allégations, qui ne sont pas avancées par le
Gouvernement d’El Salvador, victime supposée du prétendu trafic
d’armes. Le Nicaragua et El Salvador maintiennent de pleines rela-
tions diplomatiques. Pourtant, El Salvador n’a jamais — pas une seule
fois — présenté de protestations à mon gouvernement en l’accu-
sant de complicité ou de responsabilité dans tout trafic d’armes ou
d’autres fournitures militaires destinées à des groupes rebelles dans
ce pays. »

Une déclaration faite le 10 novembre 1983 par le représentant d'El Sal-
vador devant l’Assemblée générale des Nations Unies permettra de mesu-
rer l’exactitude de la déclaration sous serment du ministre des affaires
étrangères en date du 21 avril 1984 :

« Nous savons que l'Amérique centrale est aujourd’hui une région
profondément agitée et nous avons donc agi avec le respect le plus
scrupuleux pour le principe de non-intervention dans les affaires de
nos voisins. Le Nicaragua, au contraire, a pratiqué une politique
interventionniste, et les preuves accumulées désignent le Gouverne-
ment du Nicaragua comme le principal facteur d’instabilité en Amé-
rique centrale.

C’est ainsi que mon pays a été victime, entre autres actes de guerre
et mesures hostiles, d’un trafic d'armes permanent dans lequel le
Nicaragua est le dernier maillon de la chaîne. C’est du Nicaragua que
sont envoyés les ordres aux groupes armés d’extrême gauche qui
opèrent au Salvador. Ces groupes ont leur quartier général au Nica-
ragua, qui assure leur soutien logistique. » (A/38/PV.49, p. 17 [tra-

duction du Greffe].)

28
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 194

B. Considérations de droit

Dans la phase actuelle de la procédure, qui concerne uniquement l’'in-
dication de mesures conservatoires destinées à sauvegarder les droits de
chacun, la Cour n’est pas à même d'évaluer ni de résoudre ces allégations
contradictoires sur les faits. Mais quelle conclusion en tire-t-elle en indi-
quant des mesures ? Au paragraphe B 2 du dispositif de l'ordonnance, elle
invite à respecter pleinement le droit à la souveraineté et à l’indépendance
politique du Nicaragua, que ce pays possède « comme tout autre Etat de la
région et du monde ». Ainsi la Cour — il faut lui rendre cette justice — ne
fait pas entièrement abstraction des droits d'Etats autres que le Nicaragua.
Néanmoins, on peut difficilement soutenir qu’elle insiste sur les droits du
Costa Rica, d'El Salvador et du Honduras aussi expressément qu’elle le fait
pour ceux du Nicaragua, et cela de propos délibéré.

On peut supposer que la Cour n’a pas l'intention de nier ce qui est
indéniable, à savoir que la protection des vies et des biens des habitants
d’El Salvador, du Honduras et du Costa Rica est tout aussi urgente et digne
d'intérêt que celle des vies et des biens des habitants du Nicaragua. On peut
également supposer que la Cour attache aux vies des ressortissants des
Etats-Unis qui peuvent se trouver en mission au Salvador, au Honduras et
au Costa Rica dans le cadre de l’appui donné par le Gouvernement des
Etats-Unis aux gouvernements de ces pays la même valeur qu’à celles des
ressortissants de Cuba et de l’Union soviétique qui peuvent être en mission
au Nicaragua dans le cadre de l’appui que ces deux Etats prêtent au
Gouvernement nicaraguayen.

Il faut penser plutôt que, si la Cour n’est pas disposée à appliquer, en
faveur d’El Salvador, du Honduras et du Costa Rica les principes de droit
international rappelés au paragraphe B 2 du dispositif de son ordonnance,
autant et aussi expressément qu’en faveur du Nicaragua, cela tient au fait
que les trois premiers de ces Etats ne sont pas parties à l'instance devant la
Cour. Et il faut présumer que sila Cour n’applique pas ces mémes principes
en faveur des Etats-Unis, qui, eux, sont Partie à Pinstance, c’est parce qu’ils
ne sont pas en butte aux activités militaires et paramilitaires du Nicaragua
— présomption qui, cependant, ne cadre peut-être pas entièrement avec les
faits, dans la mesure où il est peut-être vrai que l’appui prêté par le
Nicaragua à la subversion chez ses voisins affecte les conseillers américains
en mission chez lesdits voisins.

C’est précisément le fait que, pour ces motifs, la Cour ne se préoccupe
que des seuls droits du Nicaragua, qui prête le plus à objection, sur le plan
du droit, sur celui de l'équité, et compte tenu de la place qu’occupe la Cour
comme organe judiciaire principal des Nations Unies.

Il convient de rappeler pour commencer un fait indiscutable : la Cour a
le pouvoir d’indiquer des mesures conservatoires applicables au deman-
deur tout autant qu’au défendeur. Cela demeure vrai même quand, comme
c’est le cas en l’espèce, l'Etat défendeur ne sollicite pas de mesures conser-
vatoires reconventionnelles. C’est ainsi que l’article 41 du Statut de la Cour
dispose que celle-ci a le pouvoir d'indiquer, si elle estime que les circons-

29
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 195

tances l’exigent, quelles mesures conservatoires « du droit de chacun »
doivent être prises à titre provisoire. L’article 75, paragraphe 2, du Règle-
ment précise :

« Lorsqu'une demande en indication de mesures conservatoires lui
est présentée, la Cour peut indiquer des mesures totalement ou par-
tiellement différentes de celles qui sont sollicitées, ou des mesures à
prendre ou à exécuter par la partie même dont émane la demande. »

C’est un pouvoir que la Cour a effectivement exercé dans l’affaire de
VAnglo-Iranian Oil Co., où elle a adopté une ordonnance équilibrée qui
s’appliquait à la fois à l'Iran et au Royaume-Uni. Elle s’en est expliquée en
ces termes :

« Considérant que l’objet des mesures conservatoires prévues au
Statut est de sauvegarder les droits de chacun en attendant que la
Cour rende sa décision ; que, de la formule générale employée par
Particle 41 du Statut et du pouvoir reconnu 4 la Cour par ... [le]
Réglement, d’indiquer d’office des mesures conservatoires, il résulte
que la Cour doit se préoccuper de sauvegarder par de telles mesures les
droits que l’arrét qu’elle aura ultérieurement 4 rendre pourrait éven-
tuellement reconnaitre, soit au demandeur, soit au défendeur. »
(C.LJ. Recueil 1951, p. 93.)

La Cour a exercé son pouvoir de façon semblablement égale lorsqu’elle a
indiqué des mesures conservatoires dans l’affaire de la Compétence en
matière de pêcheries (Royaume-Uni c. Islande) (C.I.J. Recueil 1972, p. 12,
16, 17, 18), ainsi que dans l'affaire parallèle de la Compétence en matière de
pêcheries (République fédérale d’Allemagne c. Islande) (ibid, p. 30, 34, 35,
36). Dans les trois cas, la Cour a pris soin de protéger les droits de Etat
défendeur, bien que chaque fois celui-ci n’eût même pas été représenté aux
audiences de la Cour sur les demandes en indication de mesures conser-
vatoires.

L'article 41 prévoit donc des mesures conservatoires du « droit de cha-
cun ». Cela interdit-il en l’espèce des mesures conservatoires visant, non
pas les actes que le Nicaragua aurait commis au préjudice des droits des
Etats-Unis mais à celui des droits d’Etats tiers, à savoir le Costa Rica, El
Salvador et le Honduras ? Une interprétation raisonnable de l’article 41
paraît exclure les droits d'Etats tiers qui n’interviennent pas comme parties
à l'instance. Mais une telle conclusion, sur la base des faits soumis à la
Cour, serait entièrement à côté de la question.

La question est en effet que les droits des Etats-Unis sont bel et bien en
cause en l’espèce — pas simplement les droits des Etats-Unis en tant que
défendeur, mais les droits qu’ils peuvent affirmer et faire valoir contre le
Nicaragua. Et ces droits ne sont aucunement limités aux attaques contre les
personnes ou les biens de ressortissants des Etats-Unis, que les activités
attribuées au Nicaragua pourraient impliquer directement ou indirecte-
ment. Bien plutôt, les droits des Etats-Unis qui sont au cœur de la présente
affaire sont les droits de tous les Etats qui sont au centre méme du droit et

30
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 196

de la vie des nations à notre époque : ceux qui découlent « des principes les
plus fondamentaux et les plus universellement reconnus du droit interna-
tional » invoqués par le Nicaragua dans sa requête. Ces droits fondamen-
taux d’un Etat à vivre en paix, à l’abri de Ja menace ou de l’emploi de la
force contre son intégrité territoriale et son indépendance politique, sont
les droits de tout Etat, valables erga omnes. Ils ne dépendent pas d’étroites
considérations sur le point de savoir qui est partie à un différend devant
la Cour. Ils dépendent des considérations plus larges de la sécurité col-
lective.

Au début des plaidoiries, l'agent du Nicaragua a présenté ce qu’il a
appelé une autre « observation évidente », à savoir que la thèse des Etats-
Unis selon laquelle l'indication de mesures conservatoires pourrait causer
un tort irréparable aux intérêts de plusieurs Etats amenait à s'interroger sur
«le droit des Etats-Unis de s’exprimer au nom d’autres pays ». « Quel
droit, a-t-il demandé, possèdent les Etats-Unis de se faire le gardien de ces
pays devant la Cour? »

La question révèle une incompréhension profonde des principes mêmes
du droit international invoqués par le Nicaragua. Car si la notion de
sécurité collective a un sens, si les préceptes essentiels de la Charte des
Nations Unies doivent être maintenus, alors chaque Etat est en réalité le
gardien de la sécurité de tout autre Etat. La Charte dit que les peuples des
Nations Unies unissent leurs forces pour « maintenir la paix et la sécurité
internationales » et sont résolus à cette fin « à accepter des principes et
instituer des méthodes garantissant qu’il ne sera pas fait usage de la force
des armes, sauf dans l’intérêt commun ». Le but primordial de la Charte
est :

« Maintenir la paix et la sécurité internationales et à cette fin:
prendre des mesures collectives efficaces en vue de prévenir et d’écar-
ter les menaces à la paix et de réprimer tout acte d’agression... »

En vertu de l’article 2, paragraphe 4, tous les Membres de l’Organisation
doivent s’abstenir, dans leurs relations internationales, de recourir 4 la
menace ou à l'emploi de la force contre l’intégrité territoriale ou l’indé-
pendance politique « de tout Etat ». L’article 51 réserve le « droit naturel
de légitime défense, individuelle ou collective ». Ces principes inébran-
lables du droit international moderne ne sont pas des régles particuliéres,
bilatérales, applicables entre deux Etats, et au respect et à la réalisation
desquels les Etats tiers n’ont pas d’intérét juridique. Au contraire, il s’agit
de normes générales, universelles, qui, quand elles sont enfreintes, mettent
également en cause la sécurité d’Etats tiers. Non seulement chaque Etat a
un intérêt juridique au respect des principes de la sécurité collective ; c’est
un des intérêts juridiques les plus importants qu’il puisse avoir.

En son arrêt du 18 juillet 1966 dans les affaires du Sud-Ouest africain, la
Cour, par la voix prépondérante du Président, les voix étant également
partagées, a refusé d'admettre

31
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 197

« une sorte d’actio popularis, ou un droit pour chaque membre d’une
collectivité d’intenter une action pour la défense d’un intérêt public...
le droit international tel qu’il existe actuellement ne... reconnaît pas...
[cette notion]... » (Sud-Ouest africain, deuxième phase, arrêt, C.IJ.
Recueil 1966, p. 47.)

Mais cette conclusion a été écartée rapidement et de façon décisive par
l'arrêt rendu en l'affaire de la Barcelona Traction, où la Cour — avec un seul
vote dissident — a déclaré :

«33. Dès lors qu’un Etat admet sur son territoire des investisse-
ments étrangers ou des ressortissants étrangers, personnes physiques
ou morales, il est tenu de leur accorder la protection de la loi et assume
certaines obligations quant à leur traitement. Ces obligations ne sont
toutefois ni absolues ni sans réserve. Une distinction essentielle doit
en particulier être établie entre les obligations des Etats envers la
communauté internationale dans son ensemble et celles qui naissent
vis-à-vis d’un autre Etat dans le cadre de la protection diplomatique.
Par leur nature même, les premières concernent tous les Etats. Vu
l'importance des droits en cause, tous les Etats peuvent être considérés
comme ayant un intérêt juridique à ce que ces droits soient protégés ;
les obligations dont il s’agit sont des obligations erga omnes.

34. Ces obligations découlent par exemple, dans le droit interna-
tional contemporain, de la mise hors la loi des actes d’agression... »
(Barcelona Traction, Light and Power Company, Limited, arrêt, C_LJ.
Recueil 1970, p. 32.)

Dans un commentaire d’une force caractéristique sur ce jalon de la
jurisprudence, celui qui n’était alors que le professeur Roberto Ago a
écrit :

« il semble incontestable que, par de telles affirmations, la Cour ait
entendu faire une distinction de base entre les obligations internatio-
nales... elle a implicitement reconnu que cette distinction doit avoir
une influence sur la détermination des sujets autorisés a faire valoir la
responsabilité de Etat. D’après la Cour, i] existe en effet un nombre,
a vrai dire restreint, d’obligations internationales qui, de par Yimpor-
tance qu’elles ont pour la communauté internationale dans son
ensemble, sont — a la différence des autres — des obligations au res-
pect desquelles tous les Etats ont un intérêt juridique. Il en découle,
toujours d’après la Cour, que la responsabilité découlant de la viola-
tion de ces obligations n’est pas seulement engagée envers l'Etat qui a
été la victime directe de la violation (exempli gratia l'Etat ayant subi
sur son territoire un acte d’agression). Elle se trouve engagée aussi
envers tous les autres membres de la communauté internationale.
Tout Etat, même s’il n’est pas immédiatement et directement affecté
par la violation, devrait donc être considéré comme justifié à faire
valoir la responsabilité de Etat auteur du fait internationalement

32
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 198

illicite. » (Cinquième rapport sur la responsabilité des Etats, par
M. Ago, rapporteur spécial, Annuaire de la Commission du droit
international, 1976, vol. II, première partie, p. 30.)

M. Ago passait ensuite en revue tout un corps impressionnant de doctrine,
de pratique des Etats et d’écrits sur le droit international qui étayaient la
décision de la Cour dans l’affaire de la Barcelona Traction et l'analyse qu'il
faisait lui-même de la portée de cette décision (ibid, p. 29-56). Il ratta-
chaït étroitement la conclusion de la Cour aux principes de la Charte des
Nations Unies, en particulier ceux de l’article 2, paragraphes 3 et 4, et du
chapitre VII.

Il découle de l’arrêt de la Cour dans l’affaire de la Barcelona Traction que
les principes essentiels ainsi articulés du droit international moderne
régissent — ou devraient régir — l'ordonnance de la Cour en la présente
espèce. Les Etats-Unis ont, selon les termes exprès de l’arrêt Barcelona
Traction, « un intérêt juridique » à l’accomplissement par le Nicaragua de
ses obligations internationales fondamentales ; pour reprendre l’expres-
sion de M. Ago, « même s’ils ne sont pas immédiatement et directement
affectés » par les violations du droit international qu’ils reprochent au
Nicaragua, les Etats-Unis « devraient donc être considérés comme justifiés
à faire valoir la responsabilité » du Nicaragua comme étant l'Etat à qui,
selon les Etats-Unis, seraient essentiellement imputables les faits interna-
tionalement illicites en cause dans la présente espéce. Les Etats-Unis
devraient étre considérés comme justifiés 4 agir ainsi devant la Cour, non
pas parce qu’ils peuvent parler au nom du Costa Rica, du Honduras et d’El
Salvador, mais parce que la violation de la sécurité de ces Etats qui est
reprochée au Nicaragua constitue une violation de la sécurité des Etats-
Unis.

Des considérations d’équité renforcent ces conclusions de droit. Comme
M. Hudson l’a écrit au sujet des principes équitables de droit international
dans son opinion individuelle en l’affaire des Prises d’eau à la Meuse
(C.P.JTI. série A/B n° 70, p.77):

« Un important principe d’equité semblerait être que, quand deux
parties ont assumé une obligation identique ou réciproque, une partie
qui, de manière continue, n’exécute pas cette obligation, ne devrait
pas être autorisée à tirer avantage d’une non-observation analogue de
cette obligation par l’autre partie... « Celui qui cherche à obtenir
l'équité doit agir en équité. »

Celui qui cherche à obtenir l'équité doit se présenter devant la Cour —
comme le dit la maxime régissant l’équité en common law — avec les mains
propres. Peut-on dire, même d’après une appréciation très provisoire des
faits, que les mains du Nicaragua soient manifestement si propres que les
injonctions du paragraphe B 2 du dispositif de l'ordonnance de ja Cour ne
devraient pas lui être adressées ?

On demandera peut-être pourquoi, si J’adopte cette position au sujet du
paragraphe B 2 du dispositif de l’ordonnance, je ne fais pas de même pour

33
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 199

le paragraphe B 1, qui concerne l’accès aux ports et les opérations de
minage et ne vise que les Etats-Unis ?

La raison essentielle est que les Etats-Unis n’ont pas allégué devant la
Cour que le Nicaragua ait posé des mines dans les eaux ou les ports d’autres
Etats. Ils ont appelé l’attention de la Cour sur une protestation diploma-
tique du Gouvernement de la République du Honduras au sujet d'attaques
auxquelles des vedettes nicaraguayennes se seraient livrées contre des
bateaux de pêche sans armes manœuvrés par des civils (voir la note du
ministre des affaires étrangères du Honduras à son collègue du Nicara-
gua, en date du 15 avril 1983, reproduite comme pièce IV des Etats-Unis,
onglet B). Ils ont appelé aussi l'attention de la Cour sur une protestation
diplomatique du Honduras au sujet du minage de routes honduriennes
« par les forces sandinistes... dans l’intention perverse de provoquer ce type
d’acte sanglant et aveugle en violation ouverte de l'intégrité territoriale du
Honduras » — acte qui a causé la mort des journalistes américains Dial
Torgerson et Richard Ernest Cross, et infligé des blessures à un ressortis-
sant du Honduras, Francisco Edas Rodriguez. (Voir la note du ministre des
affaires étrangères du Honduras à son collègue du Nicaragua en date du
30 juin 1983, reproduite comme pièce IV des Etats-Unis, onglet C. Voir
aussi la protestation du 8 juillet 1983 faisant état de nouveaux actes de
minage de routes honduriennes et d’autres « actes hostiles du Gouverne-
ment du Nicaragua », ibid.) Les Etats-Unis ont accusé le Nicaragua d’avoir
saisi des bateaux de pêche dans les eaux costariciennes (voir la citation
précédente de la plaidoirie d’un conseil des Etats-Unis devant la Cour).
Mais les Etats-Unis n’ont pas allégué devant la Cour que le Nicaragua
aurait miné les eaux et les ports d'Etats voisins.

Il convient cependant de noter que le Nicaragua a soumis comme preuve
le compte rendu paru dans la presse d’un discours prononcé le 12 avril 1984
par la représentante permanente des Etats-Unis auprès des Nations Unies,
l'ambassadeur Jeane J. Kirkpatrick, devant American Society of Inter-
national Law (pièce IV du Nicaragua, n° 2). Bien que le résumé paru dans le
journal n’en fasse pas état, Mme Kirkpatrick a dit dans son discours que, le
23 mars 1984, un membre du directoire nicaraguayen avait averti le pré-
sident du Costa Rica « que d’autres ports d’Amérique centrale pourraient
étre minés par des groupes d’insurgés agissant en solidarité avec le Nica-
ragua ». Etant donné cependant qu'aucune allégation semblable n’a été
faite devant la Cour, je ne pense pas pouvoir en tenir compte dans mes
appréciations sur les dispositions de l’ordonnance.

II. LA COMPETENCE DE LA COUR POUR INDIQUER
DES MESURES CONSERVATOIRES

Les Etats-Unis se sont efforcés surtout d’avancer toute une série d’ar-
guments conçus pour démontrer que la Cour n'est pas compétente en
l'espèce, qu'il s’agisse du fond ou de l’indication de mesures conservatoires.
Bien que la Cour ait renvoyé à la phase suivante de la procédure ’examen

34
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 200

de la question de sa compétence pour connaître du différend et de celle de
l’admissibilité de la requête du Nicaragua, et quoiqu’il ne soit pas possible
pour le moment d'exprimer des vues définitives sur les problèmes de
juridiction, il me paraît nécessaire de donner certaines indications sur les
raisons qui m'ont fait voter contre la demande des Etats-Unis tendant à ce
que l’affaire soit rayée du rôle de la Cour.

Parmi les arguments formulés par les Etats-Unis, deux l’ont été avec une
énergie et une habileté particulière. Le premier portait sur la non-ratifi-
cation, par le Nicaragua, du protocole de signature du Statut de la Cour
permanente de Justice internationale ; le second, sur les termes de l’ac-
ceptation de la juridiction obligatoire de la Cour faite par les Etats-Unis le
26 août 1946 en vertu de la disposition facultative, acceptation que les
Etats-Unis disent avoir modifiée le 6 avril 1984, et sur les termes de
l'acceptation de la juridiction obligatoire de la Cour par le Nicaragua, à
supposer que cette acceptation doive être considérée comme étant entrée
en vigueur.

A. La non-ratification du Statut de la Cour permanente
de Justice internationale par le Nicaragua

La requête introductive d’instance du Nicaragua fonde la compétence
de la Cour sur la simple phrase suivante : « Les Etats-Unis et le Nicaragua
ont accepté la juridiction obligatoire de la Cour en vertu de l’article 36 de
son Statut. » Le Nicaragua, qui n’a jamais fait de déclaration en vertu de
Particle 36, paragraphe 2, du Statut de la Cour actuelle, a affirmé à
l'audience que la juridiction de la Cour a été acceptée par les Etats-Unis en
vertu de l’article 36, paragraphe 2, et, par le Nicaragua, en vertu de l’ar-
ticle 36, paragraphe 5. Ce dernier paragraphe est ainsi rédigé :

« Les déclarations faites en application de l’article 36 du Statut de la
Cour permanente de Justice internationale pour une durée qui n’est
pas encore expirée seront considérées, dans les rapports entre parties
au présent Statut, comme comportant acceptation de la juridiction
obligatoire de la Cour internationale de Justice pour la durée restant à
courir d’après ces déclarations et conformément à leurs termes. »

Le Nicaragua dit avoir déposé en 1929, en vertu de Particle 36 du Statut de
la Cour permanente, une déclaration de ce genre, laquelle serait « encore
en vigueur }.

Cependant les Etats-Unis objectent que la déclaration de 1929 du Nica-
ragua n’est jamais entrée en vigueur, car il aurait fallu pour cela que l’accep-
tation du Statut de la Cour permanente par le Nicaragua fût elle-même
entrée en vigueur, soit avant le dépôt de la déclaration nicaraguayenne
de 1929, soit après ce dépôt. Les Etats-Unis maintiennent que, si le Nica-
ragua a bien signé le protocole de signature du Statut, par contre il ne l’a
pas ratifié, faute d’avoir déposé son instrument de ratification auprès du
Secrétaire général de la Société des Nations.

35
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 201

Ces arguments contradictoires n’ont pas à être examinés en détail au
stade actuel de la procédure. Il suffira de dire qu’il paraît hors de doute que
le Nicaragua n’a pas parachevé sa ratification du Statut de la Cour per-
manente de Justice internationale, et que par conséquent la Cour perma-
nente et la Société des Nations considéraient le Nicaragua comme n’ayant
jamais fait une déclaration d’acceptation de la juridiction obligatoire de la
Cour qui fût entrée en vigueur. Considérer ainsi le Nicaragua comme
n'ayant pas fait de déclaration en vigueur était, et reste, conforme au droit
des traités.

Cela étant, la demande faite par les Etats-Unis pour que la requête du
Nicaragua soit rayée du rôle semblerait justifiée, n’étaient les faits ci-après,
qui n’ont pas été suffisamment mis en lumière à l’audience.

Le premier Annuaire de la Cour internationale de Justice, relatif aux
années 1946-1947, contient, aux pages 104-106, un tableau intitulé « Mem-
bres des Nations Unies, autres Etats parties au Statut et Etats auxquels la
Cour est ouverte. (L’astérisque indique que l'Etat dont il s’agit est lié par la
« Disposition facultative ». } » (Voir p. 104 ; appels de notes omis.) Ce titre
est suivi du sous-titre suivant :

« Dépôt de la déclaration par laquelle
a été acceptée la juridiction obligatoire.
Etats. Date. Conditions. »

Le Nicaragua figure dans ce tableau avec les indications suivantes :
« Nicaragua 24 IX 1929! Sans condition. »

Et la note 1 de bas de page est ainsi rédigée : « Déclaration faite en
application de Particle 36 du Statut de la Cour permanente et considérée
comme étant encore en vigueur (art. 36, 5, du Statut de la présente Cour). »
(bid. p. 106.)

Cet Annuaire contient aussi une section intitulée « Communications et
déclarations des Etats Membres des Nations Unies qui sont encore liés par
leur adhésion a la Disposition facultative du Statut de la Cour permanente
de Justice internationale » (ibid. p. 203 ; appel de note omis). Et, parmi les
déclarations qui sont ensuite reproduites in extenso, figure celle du Nica-
ragua :

« Nicaragua ?.

Au nom de la République de Nicaragua, je déclare reconnaitre
comme obligatoire et sans condition la juridiction de la Cour perma-
nente de Justice internationale.

Genéve, le 24 septembre 1929.
(Signé) T. F. MEDINA. »

Et la note 2 de bas de page est rédigée comme suit :
« Suivant un télégramme du 29 novembre 1939, adressé à la Société

36
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 202

des Nations, le Nicaragua avait ratifié le Protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre
1920), l'instrument de ratification devant suivre. Cependant, le dépôt
de cet instrument n’a pas été notifié au Greffe. »

De plus, on trouve à la page 217 du même Annuaire un abrégé des textes
d'acceptation de la juridiction obligatoire, intitulé « Liste des Etats qui ont
reconnu comme obligatoire la juridiction de la Cour internationale de
Justice ou qui sont encore liés par leur adhésion à la Disposition facultative
du Statut de la Cour permanente de Justice internationale (article 36 du
Statut de la Cour internationale de Justice). » Le Nicaragua figure dans
cette liste parmi les Etats liés sans condition. La date indiquée pour la
signature de la clause facultative est le « 24 IX 29 » ; aucune indication
n’est donnée dans la colonne « Date de la ratification » — la date en
question dans cette rubrique étant apparemment celle du dépôt de la
ratification des déclarations, et non pas du protocole de signature du
Statut.

Enfin le Secrétaire général des Nations Unies publie chaque année
depuis 1949 un volume intitulé à l’origine Signatures, ratifications, accep-
tations, adhésions, etc., aux conventions et accords multilatéraux pour les-
quels le Secrétaire général exerce les fonctions de dépositaire. Et le volume de
1949 contient à la page 18 [de la version anglaise] une liste intitulée « Etats
dont les déclarations faites conformément à l’article 36 du Statut de la
Cour permanente de Justice internationale sont considérées comme étant
toujours en vigueur ». Le Nicaragua fait partie des Etats énumérés dans
cette liste. Ces renseignements, est-il indiqué, proviennent de l’Annuaire de
la Cour pour 1947-1948.

Les faits résultant de ce qui précède peuvent être résumés comme suit :
a) le Greffe de la Cour permanente et le Secrétariat de la Société des
Nations, tant que ces institutions ont existé, ne considéraient pas le Nica-
ragua comme étant partie au Statut, la conséquence officielle étant que la
déclaration du Nicaragua acceptant la juridiction obligatoire de la Cour
n’est jamais entrée en vigueur ; b) le Greffe de la Cour internationale de
Justice et le Secrétariat de l'Organisation des Nations Unies, depuis le
début de l’existence de la Cour et de Organisation, considèrent au con-
traire le Nicaragua, devenu automatiquement Partie au Statut en tant que
membre fondateur de l'Organisation des Nations Unies, comme Etat
soumis à la juridiction obligatoire de la Cour actuelle en raison de sa
déclaration de 1929, estimée être encore en vigueur.

Comment des conclusions aussi contradictoires, au point d’être inverses,
sont-elles possibles ?

Il convient d’attendre la phase suivante de la procédure et l'arrêt de la
Cour pour formuler un énoncé définitif en droit sur les faits susmention-
nés. Mais il semble que le Greffe de la Cour actuelle et le Secrétaire général
aient pris pour position que la déclaration de 1929 du Nicaragua acceptant
la juridiction obligatoire de la Cour permanente, et jamais parachevée,

37
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 203

constituait un instrument imparfait mais non pas invalide ; qu’il eût été
possible de la faire entrer en vigueur à tout moment pendant l’existence de
la Cour permanente, par dépôt de l'instrument de ratification auprès du
Secrétaire général de la Société des Nations ; que cependant cela n’a pas
été fait avant que le Nicaragua ratifie la Charte des Nations Unies et le
Statut de la Cour actuelle, qui fait partie intégrante de la Charte ; mais que,
le Nicaragua ayant ratifié la Charte des Nations Unies et le Statut de la
Cour actuelle, la déclaration nicaraguayenne faite en vertu de l’article 36
du Statut de la Cour permanente, et qui — si on s’en tient aux termes
mêmes de cette déclaration — est encore en vigueur, doit être « [considé-
rée] ... comme comportant acceptation de la juridiction obligatoire de la
Cour internationale de Justice pour la durée » qui lui reste à courir (ar-
ticle 36, paragraphe 5, du Statut).

Peut-être objectera-t-on que ce qui n’est jamais entré en vigueur ne peut
pas être encore en vigueur, et que par conséquent la ratification de la
Charte par le Nicaragua n’a pas pu donner vie à une déclaration qui n’avait
pas pris effet au temps de la Société des Nations. Mais la position contraire
trouve une certaine confirmation dans le texte français de l’article 36,
paragraphe 5 :

« Les déclarations faites en application de l’article 36 du Statut de la
Cour permanente de Justice internationale pour une durée qui n’est pas
encore expirée seront considérées, dans les rapports entre parties au
présent Statut, comme comportant acceptation de la juridiction obli-
gatoire de la Cour internationale de Justice pour la durée restant à
courir d’après ces déclarations et conformément à leurs termes. » (Les
italiques sont de moi.)

Il est à noter en effet que le texte français vise les déclarations faites « pour
une durée qui n’est pas encore expirée », et non pas, comme le texte anglais,
les déclarations qui sont encore en vigueur {which are still in force). On
pourrait aussi trouver certains arguments à l'appui de cette interprétation
dans le raisonnement qui est à la base de l’opinion dissidente collective des
juges Lauterpacht, Koo et Spender dans l’affaire de l’Incident aérien du
27 juillet 1955 (Israël c. Bulgarie), arrêt (C.I.J. Recueil 1959, p. 156). Enfin,
l’éminent observateur de la Cour permanente et de la Cour actuelle qu'était
le juge Hudson considérait apparemment la déclaration nicaraguayenne
de 1929 comme étant en vigueur aux fins de l’article 36, paragraphe 5, du
Statut de la Cour, lorsqu'il écrivait ce qui suit :

« Le paragraphe 5 a été ajouté dans le but de préserver à l'intention
de la nouvelle Cour une partie de la juridiction de la Cour permanente.
Pour les Etats qui ont déposé un instrument de ratification le 24 oc-
tobre 1945, date de l’entrée en vigueur du Statut, cette disposition doit
s’appliquer à partir de cette date. Les Etats ayant fait à ladite dateune
déclaration én vertu de l’article 36, et pour lesquels cette disposition
s’applique «dans les rapports entre parties », sont les suivants :
Argentine, Brésil, Danemark, El Salvador, Grande-Bretagne, Haïti,
Iran, Luxembourg, Nicaragua, Nouvelle-Zélande et République do-

38
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 204

minicaine. » (Manley O. Hudson, « The Twenty-Fourth Year of the
World Court », dans American Journal of International Law, vol. 40,
1946, p. 34. Voir également M. O. Hudson, « The Twenty-Fifth Year
of the World Court », ibid., vol. 41, 1947, p. 10.)

Comme l’ont montré les plaidoiries des Etats-Unis en l’espéce, le juge
Hudson n’ignorait pas que le Nicaragua n’avait pas ratifié le Statut de la
Cour permanente, ni que les organes compétents de la Société des Nations
et de la Cour permanente avaient tiré de ce fait certaines conclusions
d’ordre juridique.

La question est rendue confuse par le fait que la note de bas de page de
l'Annuaire 1946-1947 (p. 206), que j'ai citée plus haut, et qui indiquait que
le dépôt de l’instrument de ratification du Nicaragua n’avait pas été
notifié, ne réapparaît plus avant l'Annuaire 1955-1956, où l’on trouve la
note de bas de page ci-après (p. 188):

« Par télégramme daté du 29 novembre 1939, adressé à la Société
des Nations, le Nicaragua avait ratifié le protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre
1920), et l'instrument de ratification devait suivre. Cependant, il
semble que ledit instrument de ratification ne soit jamais arrivé à la
Société des Nations. »

Cette note de bas de page a été reproduite en substance dans tous les
Annuaires suivants, jusqu’à aujourd’hui, sans qu’on sache au juste pour-
quoi elle est réapparue, ni quel effet a ou peut avoir cette réapparition.
Pour l'instant, cependant, la question n’est pas de savoir s’il faut adhérer
au raisonnement que faisait apparemment le juge Hudson — et auquel les
publications des Nations Unies et de la Cour prêtent un appui non négli-
geable, sinon dénué de toute ambiguïté — ou au contraire aux vues éner-
giquement soutenues en audience par l’agent des Etats-Unis. La question
est que les faits décrits ci-dessus sont, au stade actuel, suffisants pour
donner à la Cour une base de compétence en l’espèce, compte tenu de
l'acceptation apparente ou proclamée de sa juridiction par le Nicaragua. II
ne m'a donc pas paru possible, à la lumière de ces faits, ainsi que de la
jurisprudence de la Cour en matière de base juridictionnelle pour une
indication de mesures conservatoires, de voter en faveur de la radiation de
la requête du Nicaragua et de sa demande de mesures conservatoires du
rôle de la Cour, malgré toute la force des arguments des Etats-Unis.

B. Modification ou abrogation des déclarations des Etats-Unis
et du Nicaragua

Parmi les autres arguments d’ordre juridictionnel. avancés par les
conseils des Etats-Unis, deux se signalent particulièrement et méritent
quelques observations provisoires.

Le 6 avril 1984, les Etats-Unis ont envoyé au Secrétaire général des

39
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 205

Nations Unies une note relative à la déclaration de 1946 par laquelle ils
avaient accepté la juridiction obligatoire de la Cour en vertu de la clause
facultative. Cette note contient le passage suivant :

« ladite déclaration ne s’applique pas aux différends avec tout Etat
d'Amérique centrale ou faisant suite ou se rapportant à des événe-
ments qui se déroulent en Amérique centrale, lesquels seront réglés de
la manière qui pourrait être convenue entre les parties aux différends
en question.

Nonobstant les termes de la susdite déclaration, la présente réserve
prend effet immédiatement et demeurera en vigueur pour une durée
de deux ans, afin de favoriser le maintien du processus régional de
règlement des différends, tendant à aboutir à une solution négociée
des problèmes politiques, économiques et des problèmes de sécurité
interdépendants qui se posent en Amérique centrale. »

Selon les Etats-Unis, la requête du Nicaragua du 9 avril 1984 correspond
exactement aux termes de cette note du 6 avril, puisqu'elle fait apparaître
un différend avec un Etat d’Amérique centrale et qu’elle fait suite ou se
rapporte à des événements qui se déroulent en Amérique centrale.

D’après le Nicaragua, au contraire, cette note ne peut modifier les
dispositions de la déclaration des Etats-Unis de 1946, ni en suspendre
l'effet, étant donné que cette déclaration ne réserve pas le droit d’en
modifier les stipulations ni de suspendre leur application, et qu’il y est dit
au contraire qu’elle « demeure en vigueur pour une durée de cing ans et
qu’elle reste en vigueur de plein droit jusqu’à l’expiration d’un délai de six
mois à compter de la date où notification est donnée de l’intention d’y
mettre fin ». Le Nicaragua soutient que, la déclaration des Etats-Unis ne
pouvant être abrogée qu’après un préavis de six mois, il n’est pas possible
de modifier ou d’en suspendre l’application sans un tel préavis. Le Nica-
ragua affirme que le droit des traités s’applique à la déclaration des Etats-
Unis, que ce droit autorise l’abrogation des traités conformément à leurs
dispositions, et que la seule disposition pertinente en l’espéce est celle qui
vise l’abrogation avec préavis de six mois.

A cela, les Etats-Unis répondent que leur note du 6 avril n’abroge pas et
ne prétend pas abroger leur déclaration de 1946 : ce n’est qu’une modifi-
cation dont l’effet est « étroitement circonscrit dans le temps et dans
l’espace ». A l’argument du Nicaragua selon lequel les Etats-Unis ne peu-
vent modifier leur déclaration ou en suspendre l’application, faute de s’en
être réservé le droit en 1946, les Etats-Unis répliquent que cet argument
«est tout simplement incompatible avec la pratique des Etats et de la
Cour ». Citant la jurisprudence de la Cour et la doctrine, les Etats-Unis
affirment que l’accord bilatéral entre deux Etats ayant déposé des décla-
rations en vertu de la clause facultative ne prend effet qu’à partir de la date
de l'introduction d’une instance ; qu’avant cette date il n’y aucun lien
consensuel et « dès lors aucune obligation du défendeur à l'égard du
demandeur de ne pas modifier sa déclaration ». Les Etats-Unis invoquent
à ce sujet la pratique des Etats, et en particulier le fait que la Grande-

40
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 206

Bretagne, les pays du Commonwealth et la France ont, au début de la
seconde guerre mondiale, modifié leurs déclarations d’acceptation de la
juridiction obligatoire de la Cour permanente afin d’en exclure expressé-
ment les différends pouvant résulter d'événements survenus pendant la
guerre, alors même que ces déclarations n’avaient pas expiré :

« Or, si ces Etats avaient le droit de décider unilatéralement qu’un
changement de circonstances s'était produit et de dénoncer leurs
déclarations sans tenir compte des délais qui y étaient spécifiés, à coup
sûr les Etats-Unis peuvent agir de même en l'espèce. »

Le second argument des Etats-Unis est que, en vertu du principe su-
prême de réciprocité, ils ne pourraient être liés à l’égard du Nicaragua par
le préavis de six mois prévu dans leur déclaration que si la déclaration du
Nicaragua prévoyait un préavis d’une durée semblable ou supérieure.
Certes le Nicaragua — à supposer que sa déclaration de 1929 soit valide — a
accepté sans condition la juridiction de la Cour permanente. Mais sans
doute, affirment les Etats-Unis, « une telle acceptation sans condition ne
visait-elle pas à lier un Etat à perpétuité ». La pratique des Etats — et les
Etats-Unis ont cité des exemples d’abrogation ou de modification d’ac-
ceptations inconditionnelles par le Paraguay et El Salvador — confirme
cette conclusion, ainsi que plusieurs auteurs éminents. Dans ces condi-
tions, les acceptations censées être « sans condition », comme la déclara-
tion du Nicaragua de 1929, « peuvent être, en fait, dénoncées ». La décla-
ration invoquée en l’espèce par le Nicaragua ayant été faite et restant sans
préavis de retrait, les Etats-Unis auraient donc le droit d’introduire une
restriction temporelle dans leur déclaration, avec effet immédiat, confor-
mément au principe de réciprocité.

A cet argument, les conseils du Nicaragua ont répondu que, si une
déclaration est faite sans condition et ne contient pas de disposition rela-
tive à son abrogation, il faut présumer qu’elle ne peut être dénoncée que
conformément aux principes du droit des traités.

En l’état actuel des choses, et sous réserve de l’étude des pièces qui seront
soumises par les Parties dans la phase suivante de la procédure, j'estime
que les deux arguments d’ordre juridictionnel avancés par les Etats-Unis,
tels que je viens de les résumer, méritent d’être examinés avec le plus grand
soin par la Cour.

Pourtant il ne m’a pas paru possible de conclure, de l’un ou l’autre de ces
arguments, ni des autres arguments d’ordre juridictionnel avancés par les
Etats-Unis, que les dispositions juridictionnelles invoquées par le Nicara-
gua ne fournissaient pas à la Cour de base de compétence prima facie.

Il est hors de doute que la Cour ne peut indiquer de mesures conser-
vatoires en vertu de son Statut lorsqu’elle n’est pas compétente au fond.
D'un autre côté, cependant, l’urgence associée aux demandes de mesures
conservatoires ne permet pas à la Cour d’établir définitivement sa com-
pétence avant d’indiquer de telles mesures, ou du moins ne le lui permet
pas dans tous les cas. Aussi la Cour a-t-elle établi une jurisprudence qui lui

41
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. DISS. SCHWEBEL) 207

attribue le pouvoir d’indiquer des mesures conservatoires si les motifs de
compétence invoqués lui confèrent une base de juridiction prima facie. On
peut débattre s’il faut ajouter à ce « confèrent » un « peut être » ou un
« probablement ». Mais l'essentiel semble être que, si c’est au défendeur
que la Cour donne le bénéfice du doute lorsqu'elle se prononce sur sa
compétence au fond, c’est au demandeur qu’elle accorde le même trai-
tement lorsqu'elle décide de sa compétence pour indiquer des mesures
conservatoires. En l’espèce, la Cour, selon moi, a laissé au demandeur le
bénéfice de très nombreux doutes.

Le résultat est que les Etats qui, d’un façon ou d’une autre, ont accepté la
juridiction obligatoire de la Cour avant apparition d’un différend parti-
culier courent le risque d’être l’objet d’une ordonnance indiquant des
mesures conservatoires alors même que la Cour, comme elle Pa fait dans
l'affaire del’ Anglo-Iranian Oil Co., conclura peut-être en définitive qu’elle
n’est pas compétente au fond. Le désavantage tactique dont souffre la
minorité d’Etats ayant adhéré à la disposition facultative en général, par
comparaison avec la majorité d'Etats n’ayant fait aucune déclaration en
vertu de la disposition facultative, risque donc d’être beaucoup plus grand
que ces Etats ne le croyaient à la date où ils ont fait leur déclaration, ou
qu'ils ne le pensaient depuis cette date.

Trouver à ce problème une réponse qui s’accorde avec le maintien de la
juridiction de la Cour n’est pas facile. Mais un premier progrès, qui ne
dépend que de la Cour, serait de veiller à ce que les parties bénéficient,
avant de se faire entendre sur la question des mesures conservatoires, du
temps nécessaire pour plaider en détail sur les problèmes de compétence.
Un autre serait de faire en sorte que la Cour elle-même dispose du temps
voulu pour délibérer de façon approfondie sur les problèmes de juridiction
et pour rédiger son ordonnance dans des conditions conformes à sa pra-
tique interne en matière judiciaire.

(Signé) Stephen M. SCHWEBEL.

42
